Exhibit 10.7

 

Danaher Corporation

Description of Incentive Compensation Program for Executive Officers

 

1. Overview. Danaher’s incentive compensation program for executive officers is
based on the following formula.

 

Base salary X Target Bonus Percentage X Financial Factor X Personal Factor =
Bonus

 

All incentive compensation payments to Danaher’s executive officers (other than
Messrs. Steven M. Rales and Mitchell P. Rales, who do not receive incentive
compensation) are subject to the approval of the Compensation Committee of
Danaher’s Board of Directors.

 

2. Base Salary and Target Bonus Percentage. The base salary and target bonus
percentage for each officer are established early in the calendar year in
accordance with Danaher’s standard procedures.

 

3. Financial Factor. The Financial Factor is calculated as follows:

 

0.9 +/-

 

“Factor” X the higher of:

 

  •   % increase/decrease in actual, current year EPS over prior year EPS, or

 

  •   % increase/decrease in actual, current year EPS over cumulative EPS since
1/1/03

 

“Factor” is equal to 4.0 if current year earnings per share (“EPS”) increased
over prior year EPS, and -2.0 if current year EPS decreased over prior year EPS.
Calculation of EPS is on a diluted basis and excludes extraordinary or
non-recurring items such as accounting changes. If current year EPS declines by
more than 15% over prior year EPS, the Financial Factor equals zero and no bonus
is awarded.

 

4. Personal Factor. The Personal Factor is a percentage that ranges from 0 to
1.5, depending on the performance of the particular officer. Early in the
calendar year, each officer in coordination with his or her supervisor develops
goals and objectives for the year. These goals and objectives can be qualitative
or quantitative, but they are directly related to critical business objectives.
The proposed written objectives are then reviewed and if appropriate approved by
the Danaher Compensation Committee. The officer’s Personal Factor for a given
year is determined by comparing the officer’s actual documented performance to
these goals and objectives. Performance that meets expectations results in a
Personal Factor of 1.0, performance below expectations results in a Personal
Factor of less than 1.0 and performance that exceeds expectations results in a
Personal Factor between 1 and 1.5, with 1.5 being the maximum Personal Factor
that can be awarded.

 

5. 162(m) Cap. Annual awards payable to executive officers under Danaher’s
incentive compensation program are subject to an overall cap. The cap was
approved by Danaher’s shareholders in 2003 and is intended to ensure that
payments to Danaher’s chief executive officer and four other most highly paid
executive officers under the incentive compensation program constitute
“qualified performance-based compensation” exempt from the $1 million deduction
limit under Section 162(m) of the Internal Revenue Code of 1986, as amended. The
cap limits the maximum annual incentive compensation award payable to any
officer as follows: the product of (1) the Target Bonus Percentage and (2) the
Personal Factor cannot exceed 300% for the President, 150% for any Executive
Vice President and 100% for any Vice President. In addition, no annual incentive
compensation award to any person can exceed $5 million.